Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I drawn to a method of detecting differentiation potential of undifferentiated iPS cell into cartilage cells, wherein the particular gene is the gene with ID 16713399 in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the ground(s) that independent claim 9 has been amended to incorporate the feature of claim 11 which has been identified as a linking claim by the examiner.  However, claim 9 was also amended to recite many genes in the alternative, and so claim 9 is no longer a linking claim as it recites inventions which lack unity in the alternative.  
A new lack of unity analysis to address the amended claims is set forth: 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 9, 10, 13-15, all in part, drawn to a method of detecting differentiation potential of an undifferentiated iPS cell into cartilage cells, wherein the particular gene is the gene with gene ID 16713399.
2, claim(s) 9, 10, 13-15, all in part, drawn to a method of detecting differentiation potential of an undifferentiated iPS cell into cartilage cells, wherein the particular gene is the gene with gene ID 16984394.
Groups 3-61, claim(s) 9, 10, 13-15, all in part, drawn to a method of detecting differentiation potential of an undifferentiated iPS cell into cartilage cells, wherein the particular gene is the gene with each of the additional gene ID’s as listed in claim 9.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of each individual gene are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The chemical compounds are each different genes with unique structure and function.  
Furthermore, insofar as the different inventions have in common that they are methods for detecting the differentiation potential of iPS into cartilage, such methods were known in the prior art, for example Eggan et al. (US 20130296183) teaches selecting stem cells, including IPS cells and including cells that will differentiate into cartilage (see para 13-64, 458, 425, 820, 837), and thus the different inventions set forth herein are not joined by a special technical feature in view of the prior art.   
Applicant’s election in the paper filed 8/27/2021 is acknowledged and applied to this requirement.  
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 9, 10 and 13-15 have been examined considering the elected invention. 
Improper Markush Grouping
Claim 9, 10, and 13-15 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are 
 	Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016)(“It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .”)(citations omitted). 
Claim 9 requires obtaining gene expression profile data for “a particular gene” and sets forth an set of alternatives.  This is considered a Markush group because it is a recitation of the genes in the alternative.   The Markush grouping of genes is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any from the art that each of the recited members of the group would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.   
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  If Applicant does the former, the election of species will remain, and only claims to the elected species will be examined.  Similarly, only the elected species of Gene ID 16713399 has been considered in the remaining rejections in this office action.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 is indefinite because in the “obtaining” step it sets forth “thereby obtaining an expression level of a particular gene” but the actual process step requires only obtaining “gene expression profile data” of cells and does not necessarily require obtaining expression level data or a particular gene.  As a consequence, it is unclear if the “obtaining” step must obtain gene expression levels of a particular gene or if any “profile” such as data which simply tells if the gene is expressed or not would be sufficient.  
	Claim 9 is additionally indefinite because the claim has been amended to recite “the genes with the first reference expression” and “the genes with the second reference expression” but it is not clear, if claim 9 requires obtaining expression profile data for ALL of these genes or only obtaining gene expression profile of “a particular gene”  as referred to in multiple places previously in the claim.  The claim language does not clearly connect the recitation of the many genes in the final two clauses with the “obtaining” step set forth previously in the claim.  
 	Furthermore claim 9 is confusing because it recites “detecting differentiation potential” in the second indented step, and then it recites further steps of calculating and determining high differential potential when a certain outcome is observed and it is not clear how the first detecting is related to the later determining.  This is further problematic when claim 10 is 
	In claim 9 it is unclear what it means when the claim recites “(control)” in parenthesis.  It is unclear if this is a further limitation or a description or something else. 
 	In claim 9, consonant with the election, the gene with gene ID 16713399 is indefinite because this identifier is not clearly defined in the specification nor does it appear to have any clearly established art accepted meaning, based on the examiner’s search of the prior art.  Table 1 on page 11 has a column for “unique sorted transcript clusterID” but does not disclose how one skilled in the art might identify what this ID refers to.  The second column next to the elected identifier states “LOC441666|RP11-313J2.1” but it is not clear if this “gene symbol” is meant to define the clusterID or merely give exemplary but not limiting content.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 9, 10, and 13-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more. 

 	These judicial exceptions are not integrated into a practical application because in claims 9, 10 13, and 14 the only step in addition to the judicial exceptions is “obtaining gene expression profile data” and this step merely instructs a practitioner to gather data using any appropriate means.  It does not use or apply the judicial exception.  In claim 15, the claim recites “inducing differentiation into cartilage cells” but this step does not integrate the judicial exception because it is a conditional step, and not required in all embodiments of the claim.  Claim 15 recites “as for undifferentiated IPS cells with high differentiation potential” but claim 9 includes conditions where either cells with high or low potential are tested.  There is no claim requirement to identify cells with high potential.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only step in addition to the judicial exceptions is “obtaining gene expression profile data” and this step merely instructs a 

Conclusion
To the extent that the gene with ID16713399 is meant to require that the expression data is obtained for the prior art recognized gene LOC441666 (synonym RP110313J2.1) the prior art does not teach or suggest the claimed method because the prior art does not teach or suggest that LOC441666 is predictive of differentiation potential of iPS cells.  The closest prior art, Eggan et al. discloses a method for predicting differentiation potential of iPS cells, but does not teach or suggest LOC441666. 
As none of the other inventions share unity of invention with the elected gene, the search and examination will not be extended to other inventions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634